Citation Nr: 0916529	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the lumbar spine with degenerative disc 
disease.  
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision granted service 
connection for osteoarthritis of the lumbar spine with 
degenerative disc disease and assigned a 10 percent rating, 
effective May 18, 2004, the date of the Veteran's initial 
claim for benefits.  The Veteran's disagreement with the 
rating assigned led to this appeal.

A hearing was held before the Board, via video conference, in 
March 2009.  A transcript is of record.  

The Veteran's original claim for service connection for 
osteoarthritis of the cervical spine was denied by RO action 
in March 2005.  Notice of the RO's action and of the 
Veteran's appellate rights was furnished to him, following 
which he initiated a timely appeal.  Following his receipt of 
a statement of the case (SOC) issued in June 2006, the 
Veteran nevertheless withdrew such issue from appellate 
consideration in December 2006, thereby rendering final the 
RO's March 2005 action.  38 U.S.C.A. § 7105.

This appeal regarding entitlement to an initial rating in 
excess of 10 percent for osteoarthritis of the lumbar spine 
with degenerative disc disease is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2008).  The Veteran essentially 
contends that the 10 percent rating assigned for his service-
connected low back disability does not accurately reflect the 
actual severity of the disorder.  The relevant evidence is 
briefly summarized below.  

In a March 2005 statement, the Veteran reported that he was 
injured in 1966, during service, when he fell from a height 
of about 10 to 12 feet and landed on his back.  

Upon a November 2004 VA examination, the Veteran reportedly 
stated that he initially felt numbness in his feet and legs 
after the 1966 incident, but that the condition resolved.  He 
complained of constant back pain that radiated down through 
his legs into the feet, which was burning, aching, and 
numbing in nature.  On a scale of one to 10, he rated the 
pain as a four.  The Veteran indicated that the pain could be 
elicited by physical activity or stress, and eased by rest.  
He stated that his low back disability did not cause 
incapacitation, and that he was able to function with the 
pain by taking medication.  

Physical examination of the back revealed no complaints of 
radiating pain on movement.  There was no muscle spasm or 
tenderness.  The examiner noted negative straight leg raising 
bilaterally.  Range of motion findings were recorded as 
follows: 0 to 80 degrees of forward flexion; 0 to 15 degrees 
of extension; 0 to 15 degrees of bilateral flexion; and 0 to 
15 degrees of bilateral rotation.  Pain was noted at the 
extremes of range of motion in all planes.  The examiner 
noted that the Veteran's range of motion was limited by pain, 
but not fatigue, weakness, lack of endurance, or 
incoordination.  There was no evidence of ankylosis of the 
spine or signs of intervertebral disc syndrome.  The 
diagnoses included osteoarthritis of the lumbar spine with 
degenerative disc disease.  

Upon a May 2006 VA examination, the Veteran reportedly told 
the examiner that he had difficulty finding and maintaining 
employment after service due to his back disorder.  He also 
reported having occasional difficulty with control of his 
feet.  He described constant back pain with radiation into 
his legs and feet.  Additional history obtained at that time 
included a grant of Social Security Administration (SSA) 
disability benefits in 1983.  He stated that the pain felt 
worse upon movement.  The Veteran indicated having flare-ups 
two to three times per week, each lasting a few hours, and 
that he used ibuprofen for relief of pain.  He recalled 
having mild functional impairment during flare-ups and 
weakness of the extremities, but no numbness, bladder 
complaints, bowel complaints, or erectile dysfunction.  He 
stated that he did not use an assistive device for walking 
and that he could walk one block without pain.  The Veteran 
also reported not being involved in any recreational 
activities, and facing limitations in his daily activities 
such as getting into a bath tub due to flare-ups.  

Physical examination revealed reversed lordosis with 
tenderness in the lumbar area and in the paravertebral 
muscles.  Range of motion findings were recorded as follows: 
0 to 60 degrees of forward flexion, with pain after 
repetitive testing beginning at 40 degrees; 0 to 20 degrees 
of extension; 0 to 22 degrees of bilateral flexion, with pain 
after repetitive testing beginning at 10 degrees bilaterally; 
and 0 to 20 degrees of bilateral rotation.  Pain was noted at 
the extremes of range of motion in all planes.  The examiner 
noted that the Veteran's range of motion was limited by pain, 
but not fatigue, weakness, or lack of endurance.  The 
clinician found no scoliosis or kyphosis.  Deep tendon 
reflexes were +2 and the examination was negative for Lashgue 
sign.  X-rays showed loss of disc space at L5-S1 with 
retrolisthesis of S1-L5 and large end-plate osteophyte.  

In a June 2006 rating decision, the RO granted service 
connection for the Veteran's osteoarthritis of the lumbar 
spine, assigning a 10 percent rating effective May 18, 2004, 
the date of the Veteran's original claim for benefits.  In 
that decision, the RO noted that the Veteran was not eligible 
for a 20 percent rating because his back disorder was not 
manifested by limitation of forward flexion of the 
thoracolumbar spine to 60 degrees or less.  

In an August 2006 statement, the Veteran reportedly indicated 
that his back disability was worsening.  In a September 2006 
statement, the Veteran stated that he was almost wheelchair 
bound because of his back disorder.  In a December 2006 
statement, the Veteran recalled that the back disorder had 
caused him to lose multiple jobs since his discharge from 
service and that he had difficulty using his feet and legs.   

A VA administrative record indicates that the Veteran failed 
to report for a VA medical examination, scheduled for June 
2008.  

At a March 2009 Board hearing, the Veteran testified that he 
could not rake his yard, clean his house, or sometimes cook 
due to his back condition.  He indicated that the pain 
existed persistently at belt level and would radiate into his 
hip and downwards, predominately into his right leg.  He 
stated that, if he had to walk very far, both of his legs 
would become numb as would his feet.  The Veteran reported 
that, in February 2008, he sought treatment for his back 
disorder at the VA medical facility in Alexandria, Louisiana.  
He recalled that the examiner took X-rays of his spine and 
advised the Veteran that he could not do anything to improve 
his back condition.  See Hearing Transcript at 3-4.  The 
Veteran further testified that he was unable to attend the 
June 2008 medical examination due to heart problems and that 
he would attend another examination if one could be 
scheduled.  See id. at 10-11.  

Reviewing the evidence of record, the Board notes that the 
most recent piece of medical evidence included in the case 
file is the May 2006 VA medical examination.  As such, more 
recent records, specifically those regarding the Veteran's 
February 2008 treatment at the VA medical facility in 
Alexandria, Louisiana, have not been associated with the case 
file.  In accordance with the VA's duty to assist in 
obtaining evidence necessary to substantiate his claim, the 
Board finds that all pertinent evidence relating to the 
evaluation or treatment for low back disability, to include 
any records regarding treatment since May 2006 and all 
hospital and out-patient clinic records from the VA Medical 
Center in Alexandria, Louisiana, must be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(1)(2).  

The Board also notes that, according to the May 2006 VA 
examination report, the Veteran indicated that, in 1983, the 
Social Security Administration (SSA) granted him disability 
benefits.  The Veteran's claims file, however, currently does 
not contain any SSA administrative decision(s) or the 
underlying medical records SSA used in making its 
decision(s).  Moreover, it does not appear that the RO 
contacted the SSA in order to incorporate its records into 
the claims file.  The Board notes that the VA has a duty to 
obtain SSA records when it has actual notice of such an 
application.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Because the 
record does not disclose the nature of the Veteran's SSA 
claim, the Board cannot state that a reasonable possibility 
does not exist to indicate that obtaining these records would 
aid the Veteran in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).  Accordingly, the AMC/RO must contact the SSA 
and obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including any 
medical records in its possession.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2).

The Veteran presented credible evidence during the March 2009 
hearing, indicating his belief that his condition had 
worsened and was causing numbness in his legs and feet.  
Having reviewed the evidence of record and noting that the 
Veteran presented good cause for missing a scheduled June 
2008 VA examination, the Board finds that there is a duty to 
reschedule the examination.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  See also 38 C.F.R. § 3.327 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact SSA and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA relied 
upon in making its decision(s).

2.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159. 

3.  The AMC/RO should request the Veteran 
to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated his lumbar spine disorder since 
May 2006.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran. 

4.  Regardless of the Veteran's response 
to the above-noted request for 
information, the RO should obtain all 
records from the Alexandria, Louisiana VA 
Medical Center regarding evaluation or 
treatment for a back or lumber spine 
disorder.  

5.  The Veteran must be afforded VA joints 
and neurological examinations to determine 
the current severity of his service-
connected osteoarthritis and degenerative 
disc disease of the lumbar spine.  The 
claims file should be sent to the VA 
examiner(s) for his or her review.

Regarding the thoracolumbar spine, the 
joints examiner should provide results of 
range of motion testing and note whether 
it is at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran has any additional loss 
of motion due to pain or flare-ups of 
pain, supported by objective findings or 
additional loss of motion due to weakened 
movement, excess fatigability, 
incoordination or any other symptom or 
sign due to arthritis or disc disease of 
the lumbar spine.  

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of additional loss of motion as 
to find against the claim.  

The neurological examiner should also note 
any neurological impairment and the degree 
of such deficit i.e., mild, moderate, 
severe) associated with the Veteran's 
arthritis and disc disease of the lumbar 
spine, including but not limited to 
radiculopathy of either lower extremity, 
bowel impairment, and bladder impairment.  

If a conclusion cannot be reached without 
resort to speculation, the clinician(s) 
should so record in the examination 
report. 

6.  Thereafter, the Veteran's claim must 
be re-adjudicated based on all governing 
legal authority and all of the evidence of 
record and all evidence received after the 
last SSOC was issued, to determine if an 
either an increased initial or staged 
rating is warranted.  In making their 
determination, the AMC/RO should consider 
the results of the May 2006 VA 
examination, indicating 60 degrees of 
forward flexion of the thoracolumbar 
spine, with pain after repetitive testing 
beginning at 40 degrees.

If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




